            Case 4:20-cv-01274-BSM Document 21 Filed 11/19/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

 MARQUISA WINCE and                                                                  PLAINTIFFS
 MARY CANTWELL

 v.                                 Case No. 4:20-cv-1274 BSM

 JOHN THURSTON, in his official capacity as
 the Secretary of State of Arkansas and his
 official capacity as Chairman of the Arkansas
 State Board of Election Commissioners;
 SHARON BROOKS, in her official capacity
 as a member of the Arkansas State Board of
 Election Commissioners; JAMES HARMON
 SMITH, III, in his official capacity as a
 member of the Arkansas State Board of
 Election      Commissioners;       BILENDA
 HARRIS-RITTER, in her official capacity as a
 member of the Arkansas State Board of
 Election Commissioners;            CHARLES
 ROBERTS, in his official capacity as a
 member of the Arkansas State Board of
 Election      Commissioners;       WILLIAM
 LUTHER, in his official capacity as a member
 of the Arkansas State Board of Election
 Commissioners; and JAMES SHARP, in his
 official capacity as a member of the Arkansas
 State Board of Election Commissioners                                            DEFENDANTS


                    MOTION FOR DISMISSAL WITHOUT PREJUDICE
                            AND INCORPERATED BRIEF

       Plaintiffs Marquisa Wince and Mary Cantwell (“Plaintiffs”), for their Motion for Dismissal

Without Prejudice, state:

       1.       Plaintiffs filed this action on October 23, 2020. In their Complaint, Plaintiffs seek

a declaratory judgment (and accompanying permanent injunction) that two provisions of Arkansas

law dealing with counting absentee ballots violate the United States Constitution and Arkansas

Constitution. Plaintiffs, who voted absentee in the 2020 general election, also sought a preliminary
             Case 4:20-cv-01274-BSM Document 21 Filed 11/19/20 Page 2 of 6




injunction to ensure that elections officials would not stop counting valid absentee ballots after the

polls closed on November 3, 2020.

        2.       Under Arkansas law, election officials are prohibited from beginning to count any

absentee ballots before 8:30 a.m. on election day. See Ark. Code Ann. § 7-5-416(a)(1). Under a

plain reading of the two provisions at issue in this action, election officials must complete counting

all absentee ballots before the polls close at 7:30 that evening. See Ark. Code Ann. § 7-5-

416(a)(5)(A) (“Absentee and early votes shall be counted prior to the closing of the polls on

election day”); Ark. Code Ann. § 7-5-416(d) (“It is the intent of this section to require the election

officials for absentee ballots to meet and process, canvass, and count absentee ballots according to

this section prior to the closing of the polls on election day.”). Plaintiffs filed suit because elections

officials cannot complete counting all absentee ballots in such a narrow window of time. That was

particularly true for the 2020 general election, where approximately three times as many

Arkansans voted absentee compared to 2016 due to the ongoing COVID-19 pandemic.

        3.       This Court held a hearing on Plaintiffs’ Motion for a Preliminary Injunction on

October 28, 2020.       As that hearing was ongoing, the Arkansas State Board of Election

Commissioners (the “Election Board”) approved and adopted Declaratory Order 2020-002, in

which the Election Board:

        [S]tates unequivocally that state election law requires [County Election
        Commissioners] to count every ballot that is returned by the statutory deadlines and
        which satisfies the substantive requirements governing whether an absentee ballot
        can be counted, even if the actual process of counting continues past 7:30 p.m. on
        election night.

See Declaratory Order, attached and incorporated as Exhibit 1, ¶ 5. Following its approval,

Declaratory Order 2020-002 was offered as an exhibit at the preliminary injunction hearing (Dkt.

No. 18. At 3-4). Daniel Shults, Director of the Election Board, testified at the preliminary


                                                    2
             Case 4:20-cv-01274-BSM Document 21 Filed 11/19/20 Page 3 of 6




injunction hearing that the Election Board’s issuance of Declaratory Order 2020-002 was a direct

result of this action.

        4.       The Court denied the Motion for a Preliminary Injunction, concluding that

Plaintiffs lacked standing because the risk that their votes would not be counted due to enforcement

of the challenged provisions was not sufficiently concrete (Dkt. No. 18, at 4-5). Relying on

Declaratory Order 2020-002, testimony that elections officials counted all absentee ballots in past

elections, and the fantastical position taken by the Arkansas Attorney General’s office in its

briefing that the challenged provisions did not set a deadline to complete counting absentee ballots,

the Court also concluded that Plaintiffs could not show that they would suffer irreparable harm

absent an injunction (Dkt. No. 18, at 5-6). Finally, the Court determined that it would not enter a

preliminary injunction less than a week before election day (Dkt. No. 18, at 6-7) (citing Purcell v.

Gonzalez, 549 U.S. 1 (2006) (per curium)).

        5.       As Plaintiffs predicted, election officials in Arkansas were unable to count all

absentee ballots before the polls closed. Approximately 25,000 voters cast absentee ballots in

Pulaski County and election officials were only able to count 20,277 on election night. See Max

Brantley, Pulaski County Election Commission continues counting absentee votes UPDATE, ARK.

TIMES (Nov. 5, 2020 9:45 AM), https://arktimes.com/arkansas-blog/2020/11/05/pulaski-county-

election-commission-continues-counting-absentee-votes. Of those 20,277 ballots, it is unclear

how many were counted before 7:30 p.m. Id.

        6.       Thankfully, election officials did not stop counting absentee ballots when the polls

closed. But it is not as if Plaintiffs’ concerns were unfounded. Indeed, the President of the United

States declared that states should “STOP THE COUNT” at 8:12 a.m. on November 5, 2020, when

approximately 20 percent of the absentee ballots in Pulaski County remained uncounted. Donald


                                                  3
            Case 4:20-cv-01274-BSM Document 21 Filed 11/19/20 Page 4 of 6




J.     Trump          (@realDonaldTrump),         Twitter      (Nov.       5,        2020,     8:12

AM), https://twitter.com/realDonaldTrump/status/1324353932022480896 (emphasis in original).

       7.        While the Court has already concluded that Plaintiffs lack standing, this case

remains pending.      Defendants filed a Motion to Dismiss on November 6, 2020, in which

Defendants largely repeat arguments made in opposition to the Motion for a Preliminary Injunction

(Dkt. No. 19).

       8.        The Court need not consider Defendants’ Motion.

       9.        As the Court has already ruled on standing, this case should be dismissed without

prejudice for lack of subject matter jurisdiction. See Cty. of Mille Lacs v. Benjamin, 361 F.3d 460,

464–65 (8th Cir. 2004) (affirming dismissal for lack of standing but reversing the district court's

decision to dismiss the complaint with prejudice, finding that because the “court dismissed solely

on jurisdictional grounds, dismissal with prejudice is premature”).

       10.       Regardless, in light of the fact that Plaintiffs’ votes were counted in the 2020

general election, and recognizing that this Court already found that Plaintiffs lacked standing

before election day, Plaintiffs move for dismissal without prejudice of this action pursuant to

Federal Rule of Civil Procedure 41(a)(2).

       11.       This Court considers all material circumstances in determining whether to grant a

Rule 41(a)(2) Motion to Dismiss, including:

       (1) the defendant's effort and the expense involved in preparing for trial,

       (2) excessive delay and lack of diligence on the part of the plaintiff in prosecuting
       the action,

       (3) insufficient explanation of the need to take a dismissal, and

       (4) the fact that a motion for summary judgment has been filed by the defendant.



                                                 4
          Case 4:20-cv-01274-BSM Document 21 Filed 11/19/20 Page 5 of 6




Calaway v. Practice Mgmt. Servs., Inc., No. 4:09-CV-61-DPM, 2011 WL 13195871, at *1 (E.D.

Ark. July 5, 2011) (quoting Paulucci v. City of Duluth, 826 F.2d 780, 783 (8th Cir. 1987)).

        12.     Each of these considerations weighs in favor of dismissal without prejudice.

Plaintiffs filed this action less than a month ago and have not engaged in any delay in its

prosecution. Defendants have not filed a motion for summary judgment and had not engaged in

any effort or expense in preparing for trial, as no trial has been set in this action. And Plaintiffs

have fully explained why they seek dismissal without prejudice. Plaintiffs filed this action to

ensure that their absentee votes would not go uncounted because election officials could not

complete the count before polls closed on election day.           The risk of that occurring was

disproportionally high in 2020 where there was a flood of additional absentee votes due to the

pandemic. As Plaintiffs’ votes were counted, they do not wish to continue proceeding with this

action at this time.

        13.     Accordingly, this Court should dismiss this action without prejudice for lack of

subject matter jurisdiction. Alternatively, this Court should grant Plaintiffs’ Motion to Dismiss

Without Prejudice pursuant to Rule 41(a)(2). Defendants’ Motion to Dismiss should be denied as

moot (Dkt. No. 19).

        14.     To the extent that this Court is not inclined to deny as moot Defendants’ Motion to

Dismiss, Plaintiffs respectfully request additional time to prepare a substantive response to the

motion.




                                                 5
          Case 4:20-cv-01274-BSM Document 21 Filed 11/19/20 Page 6 of 6




       Wherefore Marquisa Wince and Mary Cantwell request that this Court dismiss without

prejudice this action.

                                         John E. Tull, III
                                         Ark. Bar No. 84150
                                         Christoph Keller
                                         Ark. Bar No. 2015145
                                         Attorney for Plaintiffs Marquisa Wince and Mary
                                         Cantwell
                                         QUATTLEBAUM, GROOMS & TULL PLLC
                                         111 Center Street, Suite 1900
                                         Little Rock, Arkansas 72201
                                         Telephone:      (501) 379-1700
                                         Facsimile:      (501) 379-1701
                                         Email:          jtull@qgtlaw.com
                                                         ckeller@qgtlaw.com




                                            6
